CCA 38942
DAILY JOURNAL
Orders Granting Petition for Review
On consideration of the petition for grant of review of the decision of the United States *462Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
I. WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION BY FAILING TO SUPPRESS EVIDENCE OBTAINED FROM APPELLANT’S CELL PHONE.
II. WHETHER THE AIR FORCE COURT ERRED IN HOLDING APPELLANT WAIVED OBJECTIONS REGARDING INVESTIGATORS’ EXCEEDING THE SCOPE OF APPELLANT’S CONSENT.
Briefs will be filed under Rule 26.